UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 001-11889 CEL-SCI CORPORATION Colorado 84-0916344 State or other jurisdiction of incorporation (IRS) Employer Identification Number 8229 Boone Boulevard, Suite 802 Vienna, Virginia22182 Address of principal executive offices (703)506-9460 Registrant's telephone number, including area code Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) had been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yes oNo þ Class of Stock No. Shares Outstanding Date Common February 2, 2015 TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Condensed Balance Sheets at December 31, 2014 and September 30, 2014 (unaudited) 3 Condensed Statements of Operations for the three months Ended December 31, 2014 and 2013 (unaudited) 4 Condensed Statements of Cash Flows for the three months Ended December 31, 2014 and 2013 (unaudited) 5 Notes to Condensed Financial Statements(unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risks 23 Item 4. Controls and Procedures 23 PART II Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 24 Signatures 25 CEL-SCI CORPORATION BALANCE SHEETS DECEMBER 31, 2, 2014 (UNAUDITED) DECEMBER 31, SEPTEMBER 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Receivables Prepaid expenses Deposits - current portion Inventory used for R&D and manufacturing Deferred rent - current portion Total current assets RESEARCH AND OFFICE EQUIPMENT, net PATENT COSTS, net DEFERRED RENT - net of current portion DEPOSITS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Due to employees Related party loan Deferred rent - current portion Derivatives - current portion Lease obligation - current portion Total current liabilities Derivative instruments - net of current portion Deferred revenue Deferred rent - net of current portion Lease obligation - net of current portion Deposits held Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $.01 par value200,000 shares authorized; -0- shares issued and outstanding - - Common stock, $.01 par value - 600,000,000 shares authorized, 91,483,252 shares and 81,902,471 sharesissued and outstanding at December 31, 2014 and September 30, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS EQUITY $ $ See notes to financial statements. 3 CEL-SCI CORPORATION STATEMENTS OF OPERATIONS THREE MONTHS ENDED DECEMBER 31, 2014 and 2013 (UNAUDITED) GRANT INCOME AND OTHER $ $ OPERATING EXPENSES: Research and development (excluding R&D depreciation of $43,159 and $41,673 respectively, included below) Depreciation and amortization General & administrative Total operating expenses OPERATING LOSS ) ) GAIN ON DERIVATIVE INSTRUMENTS INTEREST INCOME INTEREST EXPENSE ) ) NET LOSS ) ) ISSUANCE OF ADDITIONAL SHARES DUE TO RESET PROVISIONS - ) NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) NET LOSS PER COMMON SHARE BASIC $ ) $ ) DILUTED $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING BASIC DILUTED See notes to financial statements. 4 CEL-SCI CORPORATION STATEMENTS OF CASH FLOWS THREE MONTHS ENDED DECEMBER 31, 2014 and 2013 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Issuance of common stock and options for services Modification of warrants issued to consultants - Equity based compensation Common stock contributed to 401(k) plan Impairment loss on abandonment of patents - Loss on retired equipment - Gain on derivative instruments ) ) (Increase)/decrease in assets: Receivables ) Deferred rent Prepaid expenses ) Inventory used for R&D and manufacturing ) Deposits ) Increase/(decrease) in liabilities: Accounts payable ) Accrued expenses Due to employees ) Deferred rent liability ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock and warrants Payments on obligations under capital lease ) ) Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See notes to financial statements. 5 CEL-SCI CORPORATION STATEMENTS OF CASH FLOWS THREE MONTHS ENDED DECEMBER 31, 2014 and 2013 (UNAUDITED) ISSUANCE OF WARRANTS: Increase in derivative liabilities $ ) $ ) Decrease in additional paid-in capital $
